Exhibit3 JOINT FILING AGREEMENT In accordance with Rule13d-1(k)(1)under the Securities Exchange Act of 1934, as amended, the undersigned hereby (i)agree to the joint filing with all other Reporting Persons (as such term is defined in the statement on Schedule13D) of a statement on Schedule13D (including amendments thereto) with respect to the common shares, par value $0.01, of SeaCube Container Leasing Ltd. and (ii)agree that this Agreement be included as an Exhibitto such joint filing.This Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. Date:January 28, 2013 Ontario Teachers’ Pension Plan Board By: /s/ Melissa Kennedy Name: Melissa Kennedy Title: General Counsel, Corporate Secretary and Senior Vice-President, Corporate Affairs 2357575 Ontario Limited By: /s/ Melissa Kennedy Name: Melissa Kennedy Title: Authorized Signatory
